SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 13, 2013 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announ ces 2Q13 results São Paulo, August 13, 2013 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the second quarter 2013 (2Q13) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2012 . SBSP3: R$ 21.78 / share SBS: US$ 9.49 (ADR1 share) Total shares: 683,509,869 Market Value: R$ 14.9 billion Closing Price: 08/13/2013 1. Financial highlights R$ million 2Q12 2Q13 Chg. (R$) % 1S12 1S13 Chg. (R$) % (+) Gross operating revenue 2,048.6 2,307.4 258.8 12.6 4,237.9 4,626.3 388.4 9.2 (+) Construction revenue 577.8 656.9 79.1 13.7 1,128.7 1,152.4 23.7 2.1 (-) COFINS and PASEP taxes 151.4 168.0 16.6 11.0 313.9 337.4 23.5 7.5 () Net operating revenue 2,475.0 2,796.3 321.3 13.0 5,052.7 5,441.3 388.6 7.7 (-) Costs and expenses 1,286.8 1,438.3 151.5 11.8 2,621.6 2,870.9 249.3 9.5 (-) Cunstruction costs 565.5 643.2 77.7 13.7 1,104.9 1,129.2 24.3 2.2 (+) Equity result (1.3) (0.1) 1.2 (92.3) (3.1) (0.2) 2.9 (93.5) (+) Other operating revenue/expenses 18.4 1.5 (16.9) (91.8) 26.9 10.3 (16.6) (61.7) () Earnings before financial result, income tax and social contribution 639.8 716.2 76.4 11.9 1,350.0 1,451.3 101.3 7.5 (+) Net financial (331.4) (207.3) 124.1 (37.4) (286.4) (179.9) 106.5 (37.2) () Earnings before income tax and social contribution 308.4 508.9 200.5 65.0 1,063.6 1,271.4 207.8 19.5 (+) Income tax and social contribution (15.6) (147.2) (131.6) 843.6 (278.9) (413.5) (134.6) 48.3 Net Income 292.8 361.7 68.9 23.5 784.7 857.9 73.2 9.3 Earnings per share (R$) 0.43 0.53 1.15 1.26 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 2Q12 2Q13 Chg. (R$) % 1S12 1S13 Chg. (R$) % Net income 292.8 361.7 68.9 23.5 784.7 857.9 73.2 9.3 (+) Income tax and social contribution 15.6 147.2 131.6 843.6 278.9 413.5 134.6 48.3 (+) Net financial 331.4 207.3 (124.1) (37.4) 286.4 179.9 (106.5) (37.2) (+) Other operating revenues/expenses (18.4) (1.5) 16.9 (91.8) (26.9) (10.3) 16.6 (61.7) () Earnings before financial result (EBIT) 621.4 714.7 93.3 15.0 1,323.1 1,441.0 117.9 8.9 (+) Depreciation and amortization 177.0 196.7 19.7 11.1 363.5 391.9 28.4 7.8 () Adjusted EBITDA * 798.4 911.4 113.0 14.2 1,686.6 1,832.9 146.3 8.7 (%) Adjusted EBITDA margin 32.3 32.6 33.4 33.7 (*) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution (income federal taxes); (iii) financial result and (iv) other operating expenses, net. In 2Q13, net operating revenue reached R$ 2.8 billion, a 13.0% growth compared to 2Q12. Costs and expenses, including construction costs, in the amount of R$ 2.1 billion grew 12.4% over 2Q12. EBIT grew 15.0%, from R$ 621.4 million in 2Q12 to R$ 714.7 million in 2Q13. Adjusted EBITDA increased 14.2%, from R$ 798.4 million in 2Q12 to R$ 911.4 million in 2Q13. The adjusted EBITDA margin was 32.6% in 2Q13 in comparison to 32.3% in the same period of 2012. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 42.0% in 2Q13 (41.4% in 2Q12). Net income totaled R$ 361.7 million in 2Q13, 23.5% higher than in 2Q12. 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 2.0 billion in 2Q12 to R$ 2.3 billion in 2Q13, an increase of R$ 258.8 million or 12.6%. The main factors that led to this variation were: · Tariff adjustment of 5.15% since September 2012; · The tariff repositioning index of 2.35% applied since April 2013; and · Increase of 3.5% in the Company’s total billed volume (3.3% in water and 3.8% in sewage). Page 2 of 12 3. Construction revenue Construction revenue increased R$ 79.1 million or 13.7%, when compared to 2Q12. This variation was mainly due to lower investments in 2Q13, in comparison to the same period of the previous year. 4. Billed volume The following tables show the water and sewage billed volume per customer category and region in 2Q12, 2Q13, 1S12 and 1S13. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q12 2Q13 % 2Q12 2Q13 % 2Q12 2Q13 % Residential 371.5 383.6 3.3 307.0 318.7 3.8 678.5 702.3 3.5 Commercial 42.6 43.7 2.6 39.7 40.8 2.8 82.3 84.5 2.7 Industrial 9.3 9.7 4.3 10.6 11.7 10.4 19.9 21.4 7.5 Public 14.1 14.1 - 10.9 10.9 - 25.0 25.0 - Total retail Wholesale 73.8 74.4 0.8 7.2 7.5 4.2 81.0 81.9 1.1 Reused water 0.1 3.0 - 0.1 3.0 - Total 1S12 1S13 % 1S12 1S13 % 1S12 1S13 % Residential 756.1 772.6 2.2 622.3 639.9 2.8 1,378.4 1,412.5 2.5 Commercial 85.6 86.8 1.4 79.4 80.7 1.6 165.0 167.5 1.5 Industrial 18.9 19.3 2.1 20.9 22.2 6.2 39.8 41.5 4.3 Public 27.2 26.9 (1.1) 21.0 21.1 0.5 48.2 48.0 (0.4) Total retail Wholesale 147.1 149.0 1.3 13.5 14.8 9.6 160.6 163.8 2.0 Reused water 0.2 8.7 - 0.2 8.7 - Total WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q12 2Q13 % 2Q12 2Q13 % 2Q12 2Q13 % Metropolitan 290.2 298.8 3.0 247.6 255.1 3.0 537.8 553.9 3.0 Regional 147.3 152.3 3.4 120.6 127.0 5.3 267.9 279.3 4.3 Total retail Wholesale 73.8 74.4 0.8 7.2 7.5 4.2 81.0 81.9 1.1 Reused water 0.1 3.0 - 0.1 3.0 - Total 1S12 1S13 % 1S12 1S13 % 1S12 1S13 % Metropolitan 583.4 595.6 2.1 495.9 507.4 2.3 1,079.3 1,103.0 2.2 Regional 304.4 310.0 1.8 247.7 256.5 3.6 552.1 566.5 2.6 Total retail Wholesale 147.1 149.0 1.3 13.5 14.8 9.6 160.6 163.8 2.0 Reused water 0.2 8.7 - 0.2 8.7 - Total (1) Unaudited (2) Including coastal and countryside Page 3 of 12 5. Costs, administrative expenses, selling and construction In 2Q13, costs of sales and services rendered, construction, administrative and selling expenses grew 12.4% (R$ 229.2 million). Excluding construction costs, total costs and expenses grew 11.8%. As a percentage of net revenue, cost and expenses decreased from 74.8% in 2Q12 to 74.4% in 2Q13. R$ million 2Q12 2Q13 Chg. (R$) % 1S12 1S13 Chg. (R$) % Payroll and benefits 443.6 492.0 48.4 10.9 849.9 953.8 103.9 12.2 Supplies 43.2 49.4 6.2 14.4 83.7 93.7 10.0 11.9 Treatment supplies 51.4 55.2 3.8 7.4 96.0 120.0 24.0 25.0 Services 252.6 295.1 42.5 16.8 517.5 523.9 6.4 1.2 Electric power 147.6 133.0 (14.6) (9.9) 298.0 277.8 (20.2) (6.8) General expenses 123.7 186.3 62.6 50.6 291.5 401.8 110.3 37.8 Tax expenses 11.1 11.8 0.7 6.3 46.1 51.8 5.7 12.4 Sub-total Depreciation and amortziation 177.0 196.7 19.7 11.1 363.5 391.9 28.4 7.8 Credit write-offs 36.6 18.8 (17.8) (48.6) 75.4 56.2 (19.2) (25.5) Sub-total Costs and expenses Construction costs 565.5 643.2 77.7 13.7 1,104.9 1,129.2 24.3 2.2 Costs, adm., selling and construction expenses % of net revenue 74.8 74.4 73.8 73.5 5.1. Payroll and benefits In 2Q13 payroll and benefits grew R$ 48.4 million or 10.9%, from R$ 443.6 million to R$ 492.0 million, due to the following: · 6.17% increase in wages since May 2012 and of 8.00% since May 2013, and also the implementation of the Company’s new career and wage plan, with an impact of approximately R$ 31.0 million; · R$ 6.5 million upturn in the provision for the Defined Benefit Plan, arising from changes in actuarial assumptions; · Provision referring to TAC (Conduct Adjustment Term) of retirees increased by R$ 2.8 million, mainly due to wage adjustments in the period; and · R$ 2.8 million increase in overtime pay, mainly due to wage adjustment in the period. 5.2. Supplies In 2Q13, expenses with supplies increased by R$ 6.2 million or 14.4%, when compared to the previous year, from R$ 43.2 million to R$ 49.4 million, mostly due to: (i) preventive and corrective maintenance in several water and sewage systems, in the amount of R$ 2.5 million; (ii) water and sewage network maintenance, in the amount of R$ 1.2 million; and (iii) fuel and lubricants, in the amount of R$ 0.5 million. 5.3. Treatment supplies Treatment supplies expenses in 2Q13 were R$ 3.8 million or 7.4% higher than in 2Q12, from R$ 51.4 million to R$ 55.2 million. The main factors for this variation were: · Increase of R$ 2.9 million due to the higher consumption of aluminum polychloride in the Jundiaí, Taiaçupeba, Guarapiranga and Rio Grande dams, ensuring better water quality in these reservoirs; Page 4 of 12 · Higher consumption of sodium hypochlorite, with an increase of R$ 2.2 million, due to the use of this product in replacement of “Cloro Gas” in the Hortolândia, Paulínia, Indaiá and Rio Grande water treatment station, due to higher efficiency in water treatment and higher handling operational security; · Higher consumption of aluminum sulfate, with an increase of R$ 1.2 million, due to higher consumption of this product at the Taiaçupeba water treatment station, aiming at reducing the concentration of iron and manganese in water, associated with price adjustments; and · Increase of R$ 1.7 million from the consumption of products, such as: (i) hydrogen peroxide, due to the odor increase I several sewage pumping stations in the Baixada Santista region; and (ii) oxygen, due to the increase in the average flow in the Taubaté/Tremembé Sewage Treatment Stations. The increases mentioned above were offset, specially, by the lower consumption of activated carbon at the Taiaçupeba, ABV and Guaraú water treatment stations, due to better climate conditions and water quality, resulting in R$ 7.5 million decrease. 5.4. Services In 2Q13 this item grew R$ 42.5 million or 16.8%, from R$ 252.6 million in 2Q12 to R$ 295.1 million in 2Q13. The main factors were: · Increase in the estimated services expenses, in the amount of R$ 12.2 million, due to the reversion of provisions in the amount of R$ 6.5 million in 2Q12 and the increase in the estimated expense in the amount of R$ 5.7 million in 2Q13; · Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 9.0 million; · Maintenance in the water and sewage network connections, in the amount of R$ 5.9 million, due to the intensification of services in several areas of the São Paulo Metropolitan Region, and to price adjustment referring to the Global Sourcing contract; · Hydrometer reading and bill delivery expenses in the amount of R$ 2.9 million, as a result of the new contracts and price adjustment in the São Paulo Metropolitan Region; · Paving services and replacement of sidewalks in the amount of R$ 2.9 million, related to the Corporate Program for Water Loss Reduction; and · Maintenance of properties and facilities, in the amount of R$ 1.8 million. 5.5. Electric power This item decreased R$ 14.6 million, or 9.9%, from R$ 147.6 million in 2Q12 to R$ 133.0 million in 2Q13, due to the average decrease of approximately 22.7% in the Tariff for the Use of Distribution System (TUSD), as a consequence of Provisional Presidential Decree 579/12 and Law 12,783/13, resulting in a decrease of R$ 17.5 million. The decrease mentioned above was partially offset by a 15.4% increase in the tariffs of the free market, resulting in an increase of R$ 3.9 million in the period. 5.6. General expenses General expenses increased R$ 62.6 million or 50.6%, from R$ 123.7 million in 2Q12 to R$ 186.3 million in 2Q13, due to: · Provision for lawsuits, in the amount of R$ 49.0 million, mainly related to environmental contingencies in the amount of R$ 25.6 million in 2Q13; and reversion of provisions with suppliers in 2Q12, in the amount of R$ 29.9 million; and Page 5 of 12 · Provision for payment to the Municipal Fund for Sanitation Environment and Infrastructure, pursuant to the Service Agreement with the São Paulo Municipal Government, in the amount of R$ 6.4 million, as a result of the increase in revenues. 5.7. Depreciation and Amortization Depreciation and amortization increased R$ 19.7 million or 11.1%, from R$ 177.0 million in 2Q12 to R$ 196.7 million in 2Q13, due to the transfer of works to the operating intangible asset, with a net increase of R$ 2.1 billion. 5.8. Credit write-offs Credit write-offs decreased R$ 17.8 million or 48.6%, from R$ 36.6 million in 2Q12 to R$ 18.8 million in 2Q13, chiefly due to the reversion of provisions in the amount of R$ 15.3 million referent to installment agreements settled. 6. Net Financial expenses R$ million 2Q12 2Q13 Var. % Financial expenses, net of revenues (48.2) (11.5) 36.7 (76.1) Net monetary variation (283.2) (195.8) 87.4 (30.9) Net financial 6.1. Financial revenues and expenses R$ million 2Q12 2Q13 Var. % Financial expenses Interest and charges on domestic loans and financing 69.9 64.9 (5.0) (7.2) Interest and charges on international loans and financing 25.7 22.1 (3.6) (14.0) Other financial expenses 14.1 5.6 (8.5) (60.3) Total financial expenses 109.7 92.6 (17.1) (15.6) Financial revenues 61.5 81.1 19.6 31.9 Financial expenses net of revenues 48.2 11.5 (36.7) (76.1) 6.1.1. Financial expenses In 2Q13 financial expenses dropped R$ 17.1 million, or 15.6%. The main reasons for this result were: · Decrease in interest and charges on domestic loans and financing due to lower interest rates and to the change in debt (issue of the 17 th debenture in February 2013 and anticipation of the amortization of the 11 th debenture balance); · Decrease in interest and charges on international loans and financing due to the lower appreciation of the Yen versus the Brazilian Real in 2Q13 (4.2%), when compared to the appreciation of 16.6% presented in 2Q12; and · Decrease in other financial expenses, due to the reversion of interest over provisions for lawsuits regarding clients. 6.1.2. Financial revenues Financial revenues increased by R$ 19.6 million due to the interest over installment agreements. Page 6 of 12 6.2. Monetary variation on assets and liabilities R$ million 2Q12 2Q13 Var. % Monetary variation on loans and financing 8.9 16.4 7.5 84.3 Currency exchange variation on loans and financing 281.7 201.7 (80.0) (28.4) Other monetary/exchange rate variations 2.1 (2.1) (4.2) (200.0) Monetary variation on liabilities Monetary variation on assets 9.5 20.1 10.6 111.6 Net monetary variation 6.2.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 2Q13 was R$ 76.8 million lower than in 2Q12, specially: · Decrease in the exchange rate variation on loans and financing, in the amount of R$ 80.0 million, due to: (i) the lower appreciation of the Yen versus the Brazilian Real in 2Q13 (4.2%), compared with 14.6% appreciation in 2Q12; and (ii) the lower appreciation of the US Dollar versus the Brazilian Real in 2Q13 (10.0%) when compared to the 10.9% appreciation recorded in 2Q12; · Decrease in other monetary/exchange variation in the amount of R$ 4.2 million due to provision for lawsuits in the amount of R$ 4.7 million; and · Increase in the expenses related to monetary variation on domestic loans and financing, in the amount of R$ 7.5 million, due to the 17 th debenture issue in February 2013. 6.2.2. Monetary variation on assets Monetary variation on assets increased by R$ 10.6 million in 2Q13, chiefly due to updates on installments agreements. 7. Income tax and social contribution Income tax and social contribution expenses increased by R$ 131.6 million, mainly due to the accounting recognition in 2Q12 of additional amount of Interest on Own Capital declared in 2011, which decreased the tax basis in that period. 8. Operating indicators The water loss ratio presented a light increase, closing the quarter at 25.3%. Note that the funds obtained from JICA will finance the initiatives in the 1 st Stage of the Program, whose execution is scheduled to begin in the second half of 2013, when the ratio is expected to resume its decline. Operating indicators* 2Q12 2Q13 % Water connections 7,576 7,778 2.7 Sewage connections 6,017 6,223 3.4 Population directly served - water 24.1 24.4 1.2 Population directly served - sewage 20.7 21.2 2.4 Number of employees 14,496 15,121 4.3 Water volume produced 1,531 1,514 (1.1) Water losses (%) 25.9 25.3 (2.3) Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters at the end of the period (*) Unaudited Page 7 of 12 9. Loans and financing R$ million INSTITUTION 2019 and onwards Total Local market Banco do Brasil 194.3 100.3 - 294.6 Caixa Econômica Federal 58.3 79.9 58.4 58.0 60.7 64.1 644.3 1,023.7 Debentures - - 594.3 235.0 237.1 405.8 852.4 2,324.6 Debentures BNDES 24.9 57.0 72.8 72.8 72.8 72.8 194.7 567.8 Debentures FI FGTS - 22.7 45.4 45.5 45.5 45.5 294.9 499.5 BNDES 21.9 44.8 46.0 46.3 46.3 46.3 185.9 437.5 Others 0.3 0.5 0.6 0.6 0.7 0.5 330.5 333.7 Interest and charges 30.8 41.0 - 71.8 Local market total International market BID 42.3 84.5 84.6 84.6 100.1 44.5 523.4 964.0 BIRD - 70.4 70.4 Eurobonds - - - 309.8 - - 768.8 1,078.6 JICA 24.4 48.9 48.9 48.8 49.1 49.4 679.2 948.7 BID 1983AB - 53.0 53.0 53.1 53.0 52.6 127.5 392.2 Interest and charges 16.0 3.3 - 19.3 International market total Total Page 8 of 12 10. Events Conference Call in English August 15, 2013 1:30 pm (US EST) / 2:30 pm (Brasilia) Dial in: 1 (412) 317-6776 Conference ID: Sabesp Replay available until 08/20/2013 Dial in: 1(412) 317-0088 Replay ID: 10031160 Click here to access the webcast Conference Call in Portuguese August 15, 2013 10:00 am (US EST) / 11:00 am (Brasilia) Dial in: 55 (11) 3728-5971 / 55 (11) 3127-4971 Conference ID: Sabesp Replay available until 08/20/2013 Dial in: 55 (11) 3127-4999 Replay ID: 39238190 Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 9 of 12 Income statement Corporate Law Method (Law No. 6,404/76) R$ '000 PARENT COMPANY 2Q13 2Q12 Gross Revenue from Sales and Services Water Supply - Retail 1,196,615 1,049,444 Water Supply - Wholesale 52,877 49,919 Sewage Collection and Treatment 1,013,554 901,397 Sewage Collection and Treatment - Wholesale 8,436 6,286 Construction Revenue - Water 276,904 249,752 Construction Revenue - Sewage 379,940 328,126 Other Services 35,946 41,482 Taxes on Sales and Services - COFINS and PASEP (167,994) (151,357) Net Revenue from Sales and Services Costs of Sales and Services (1,731,945) (1,567,770) Gross Profit Operating Expenses Selling (164,722) (168,512) Administrative (184,843) (116,040) Other operating revenue (expenses), net 1,507 18,397 Operating Income Before Shareholdings Equity Result (111) (1,297) Earnings Before Financial Results, net Financial, net (5,823) (49,890) Exchange gain (loss), net (201,433) (281,485) Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (116,317) 24,541 Deferred (30,922) (40,181) Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization Adjusted EBITDA % over net revenue 32.6% 32.3% Page 10 of 12 Balance sheet Brazilian Corporate Law R$ '000 ASSETS PARENT COMPANY 06/30/2013 12/31/2012 Current Cash and Cash Equivalents 1,669,087 1,915,974 Accounts Receivable from Clients 1,033,698 1,038,945 Related Party Balance 115,156 109,273 Inventory 52,307 53,028 Restricted cash 12,488 64,977 Recoverable Taxes 17,663 118,421 Other Receivables 68,463 29,980 Total Current Assets Non-Current Long Term Assets: Accounts Receivable from Clients 335,769 335,687 Related Party Balance 135,233 153,098 Judicial Deposits 51,955 53,158 Deferred income tax and social contribution 135,672 145,302 National Water Agencie - ANA 103,195 108,099 Other Receivables 94,778 111,047 Investments 20,922 20,826 Investment properties 54,039 54,046 Intangible Assets 22,892,185 21,967,526 Permanent Assets 190,865 196,710 23,158,011 22,239,108 Total Non-Current Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY 06/30/2013 12/31/2012 Current Contractors and Suppliers 239,393 295,392 Current portion of long term loans 766,323 1,342,594 Salaries and Payroll Charges 312,419 267,332 Other taxes and contributions payable 86,713 152,710 Interest on Own Capital Payable 151 414,355 Provisions 594,456 565,083 Services payable 404,710 389,091 Public private partnership 13,759 24,357 Contracts agreementes payables 155,931 148,220 Other payables 129,174 159,055 Total Current Liabilities Non-Current Loans and Financing 8,260,155 7,532,661 Deferred Cofins/Pasep taxes 127,812 123,731 Provisions 616,161 624,071 Pension Plan Obligations 2,652,990 2,592,550 Public private partnership 335,789 331,960 Contracts agreementes payables 98,502 87,407 Other Payables 154,605 168,766 Total Non Current Liabilities Shareholders' Equity Capital Stock 6,203,688 6,203,688 Capital Reserves 5,431,688 5,511,889 Other comprehensive income (458,815) (458,815) Income reserve and accrued earnings 857,871 - Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page 11 of 12 Cash flow Brazilian Corporate Law R$ '000 Description PARENT COMPANY Jan-Jun/13 Jan-Jun/12 Cash flow from operating activities Earnings before income tax and social contribution 1,271,359 1,063,640 Provision and provisions monetary variation 157,834 (6) Financial charges from clients (118,983) (76,551) Losses from the sale of fixed and intangible assets 5,433 2,056 Depreciation and Amortization 391,924 363,511 Interest calculated over loans and financing payable 192,352 204,957 Monetary and exchange variation over loans and financing 112,612 139,890 Variation on liabilities and interest 12,974 863 Variation on assets and interest (8,736) (5,182) Provisions for bad debt 165,304 183,738 Provision for the conduct adjustment agreement (TAC) 10,228 20,315 Equity result 261 3,057 Provision for Sabesprev Mais 4,849 (5,147) Other write-offs (21,512) 3,668 São Paulo municipal goverment transfers (5,007) (2,638) Fair value margin on intangible assets from Indemnities receivables (23,262) (23,862) Pension plan obligations 130,853 48,649 Adjusted net income (generated by operating activities) Variation on Assets and Liabilities (Increase) decrease in assets: Accounts receivable from clients (40,196) 53,196 Balances and transactions with related parties 19,758 28,946 Inventories 455 10,443 Recoverable Taxes (21,226) (20,715) Other accounts receivable (17,310) (54,003) Judicial deposits 1,203 (36,306) Increase (decrease) in liabilities: Contractors and suppliers (22,834) (71,735) Salaries and payroll charges 45,087 18,800 Pension plan obligations (70,413) (5,022) Other taxes and contributions payable (66,150) (78,891) Payment for services 15,619 (7,619) Other accounts payable (12,732) 147,351 Contingencies (136,371) (111,920) Defered COFINS/PASEP Taxes 4,081 1,407 Others Interest paid (294,990) (320,951) Income tax and contribution paid (277,604) (184,609) Net cash generated from operating activities Cash flow from investing activities: Acquisition of property, plant and equipment (7,947) (9,198) Acquisition of intangible assets (999,765) (858,859) Increase in investment (357) (5,064) Restricted cash 52,489 8,882 Net cash used in investing activities Cash flow from financing activities Funding 1,262,709 888,842 Amortizations (1,409,371) (1,174,793) Payment of interest on own capital (498,648) (537,772) Public and private partnership (20,963) - Program contracts payables (29,894) - Net cash generated (invested) at financing activities Increase (decrease) in cash and equivalents Cash and cash equivalents at the beginning of the period 1,915,974 2,142,079 Cash and cash equivalents at the end of the period 1,669,087 1,743,447 Changes in Cash and Cash Equivalents Page 12 of 12 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:August 16, 2013 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
